DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a lock having a locked condition and an unlocked condition comprising a barrel having a front end and a distal end and a circular internal bore having a first diameter and a longitudinal axis, the bore having a first, a second and a third longitudinal spline, with the first and second longitudinal splines being radially opposed and terminating before the front end of the barrel, and the third longitudinal spline oriented intermediately to the first and second splines, and extending through the front end of the barrel; a substantially cylindrical plug adapted to reside in the bore, the plug having a substantially rectangular bore, the bore having right and left side walls; the plug also having a first, a second, and a retaining transverse cylindrical spring pocket, each spring pocket having a diameter and a bottom wall, and a first, a second and a retaining transverse tumbler slot, with each tumbler slot having a depth, the spring pockets and tumbler slots located sequentially along the longitudinal axis with the tumbler slots extending through the bore and the spring pockets alternating between a right side and a left side of the bore, and the diameters of the spring pockets greater than the depth of the tumbler slots; first, second and retaining tumblers slidably positioned in each respective tumbler slot, each tumbler having an internal opening having a wall 


U.S. Patent Number 5,964,110 to Crocco et al., disclose a lock having a locked condition and an unlocked condition comprising a barrel (14) having a front end and a distal end and a circular internal bore (36) having a first diameter and a longitudinal axis, the bore having a first, a second and a third longitudinal spline (38, 40, 46), with the first and second longitudinal splines being radially opposed and terminating adjacent the front end, and the third longitudinal spline oriented intermediately to the first and second splines, and extending through the front end of the barrel (as shown in figure 1); a substantially cylindrical plug (12) adapted to reside in the bore, the plug having a substantially rectangular bore (19), the bore having right and left side walls; the plug also having a first, a second, and a retaining transverse cylindrical spring pocket (spring pocket associated with 24), each spring pocket having a diameter and a bottom wall, and a first, a second and a retaining transverse tumbler slot (24), with each tumbler slot having a depth, the spring pockets and tumbler slots located sequentially along the longitudinal axis with the tumbler slots extending through the bore and the spring pockets alternating between a right side and a left side of the bore, and the diameters of the spring pockets greater than the depth of the tumbler slots (as shown in figures 1-3); first, second and retaining tumblers (28 and 28’) slidably positioned in each respective tumbler slot, each tumbler having an internal opening (30) having a wall and an arm (32), each arm extending into a respective spring pocket (figure 2); a spring (34) mounted in each spring pocket between the bottom wall and a respective tumbler arm for biasing the tumbler radially outwardly with the first and retaining tumblers biased in one direction toward the first spline and with at least one of the first and second tumblers positioned at least partially in the respective spline in the absence of a key to define a locked condition (figure 5); a first reversible key (16) having longitudinal side walls adapted to extend into the plug bore and through the tumbler internal openings, the 
However, Crocco et al. do not disclose the first and second longitudinal splines being radially opposed and terminating before the front end of the barrel, and the third longitudinal spline oriented intermediately to the first and second splines and extending through the front end of the barrel; the second tumbler biased in the opposite direction toward the second spline, as well as explicitly disclosing the distance between the tumbler slots; and when the second key is fully inserted into the plug bore while in the unlocked condition, the third land moves the retaining tumbler to be positioned in the third longitudinal spline, so the plug cannot be rotated in the barrel but can be retracted from the barrel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
February 4, 2022